DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on February 1, 2021 (“February 2021 Response”).  The February 2021 Response contained, inter alia, claim amendments (“February 2021 Claim Amendments”) and “REMARKS” (“February 2021 Remarks”).
Claims 1-23 are currently pending.
Claims 20-23 have been withdrawn.
Claims 1-19 have been examined.

Response to Amendment
In the February 2021 Claim Amendments and with respect to Claims 20-23, Applicant used the status identifier “Currently Amended” or “Original.”
37 C.F.R. §1.121 as discussed in MPEP §714 II. C. sets forth the manner of making claim amendments.  In particular, MPEP §714 II. C. (A) states that any claims which are non-elected must have the status identifier (withdrawn).  Furthermore, it states that any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes.
Because Applicants used the status identifier “(Currently amended)” or “Original” for Claims 20-23, and because 37 C.F.R. §1.121 (as discussed in MPEP §714 II. C.) requires any withdrawn claim to include the status identifier “(withdrawn)” or other appropriate status identifier, the February 2021 Claim Amendments are a Non-Compliant Amendment.  See MPEP §714 II. F.
 Because this application is not in condition for allowance, because status identifier error noted above is considered an error that would not otherwise prevent the subsequent examination of this application, to show a good faith effort by the Examiner to advance prosecution, and in accordance with the spirit of the guidance set forth in the USPTO memorandum1 by Focarino, Peggy, tilted “Non-Compliant Amendment,”2 the Examiner hereby deems (for this one time only) the February 2021 Claim Amendments compliant.
However, Applicants are given actual notice that should any future amendment be non-compliant because the amendment does not (for any reason) comply with 37 C.F.R. §1.121 (as discussed in MPEP §714), the amendment will be considered a non-compliant amendment and Notice of Non-Compliant Amendment (37 CFR 1.121)” See USPTO Form PTOL-324.
Because the Examiner has (for this one time only) deemed the February 2021 Claim Amendments compliant, an office action on the merits is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. (US 2015/0235256 Al)(“Barsoum”) in view of Wesley (US 8,783,561 B2)(“Wesley”) and further in view of Perez et al. (US 2015/0170182 A1)(“Perez”) and Leigo (US 2015/0073945 Al)(“Leigo”).

As to Claim 1, Barsoum discloses a method of making a payment and loyalty transaction for goods and/or services being purchased by a consumer from a merchant, the method being executed by one or more processors of a mobile computer device (mobile device 100) in communication with data storage, a display and input devices (Fig.1), including the steps of: 
(a) linking multiple primary account numbers (PAN s) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer;
(b) generating a list (“carousel,” [0032]) of registered loyalty programs (“loyalty program,” [0032]) and receiving a consumer selection of one of said loyalty programs (Fig.3 and [0032]); 
(c) generating a list (“carousel,” [0032]) of registered payment cards (“payment card,” [0032]) and receiving a consumer selection of one of said payment cards ([0032]); 
(e) sending payment data to the merchant's point of sale (POS) system ([0033]) including: 
(i) data representing said one of the selected loyalty programs (“payment and loyalty card details,” [0024], and [0033]); and 
(ii) data representing said one of the selected payment cards (“payment and loyalty card details,” [0024], and [0033]); 
(f) receiving payment transaction data from the merchant POS system ([0035], [0046]) including: 
(i) data representing that the payment transaction was completed (“receipt,” [0024]); and 
 (g) generating data for display on the device, including: 
(i) data representing that the payment transaction was completed (“and in return the consumer receives an electronic receipt that can be stored in the mobile device 100,” [0024]); and 
(ii) data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction (“‘Loyalty Points Earned,’” [0036]).
Barsoum does not directly disclose
linking multiple primary account numbers (PAN s) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer;
the list of payment cards including a rate of points earned for the use of each registered payment card in the list;
matching the selected loyalty program with at least one linked PAN;
the data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system.
Wesley teaches 
linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer (“causing, by the processing platform, an association of a single loyalty program account that is related to the user and a plurality of credit card numbers that are related to the user to be stored 
matching the selected loyalty program with at least one linked PAN (“identifying, by the processing platform, the single loyalty program account based on the first credit card number,” Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barsoum by the features of Wesley and in particular to include in Barsoum, the features of linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer; matching the selected loyalty program with at least one linked PAN, as taught by Wesley.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow a customer to both pay for a transaction and participate in a loyalty program using a single payment device at a POS terminal” (Wesley, C.3, L.2-4).

Perez teaches the list of payment cards (“cards,” [0028]) including a rate of points (“point earned per dollar spent,” [0028]) earned for the use of each registered payment card in the list (Fig.3A and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley combination by the feature of Perez 
A person having ordinary skill in the art would have been motivated to combine these features because “[c]ardholder 110 can quickly scan the contents…and determine all the information that is relevant to her purchasing decision. [t]hus, cardholder 110 can efficiently take advantage of her rewards programs” (Perez, [0028]).
In addition to the above, the differences between Barsoum and Perez are only found in the nonfunctional descriptive material and are not functionally involved in the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. CIr. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to store any data in the list of cards as shown in Barsoum because such data does not functionally relate to the invention and merely labeling the data differently from that in the prior art would have been obvious. See Gulack cited above.

Leigo teaches 
data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Perez combination by the features of Leigo and in particular to include in Barsoum in the Barsoum/Wesley/Perez combination, the feature of data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system, as taught by Leigo.
A person having ordinary skill in the art would have been motivated to combine these features because it would improve “methods and systems for placing and fulfilling orders for products and services” (Leigo, [0003]).

As to Claim 2, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the payment card is a credit card (“credit card,” [0021]) or a debit card ([0021]).

As to Claim 3, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the data representing that the payment transaction was completed includes a number representing a monetary value of the payment transaction (“redemption dollar amount,” [0038]).

As to Claim 4, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the data representing the loyalty points earned includes one or more of the following: (a) data representing points earned (“‘Loyalty Points Earned,’” [0036]); (b) data representing current points balance; and (c) data representing a target points balance.

As to Claim 5, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  
Leigo teaches (a) the step of receiving payment transaction data from the merchant POS system includes the step of receiving data representing loyalty points earned as a result of the completed payment transaction from a loyalty program associated with the consumer ([0030]); and (b) the step of generating data for display on the device, includes the step of generating data representing loyalty points earned as a result of the completed payment transaction from a loyalty program associated with the consumer ([0030]).
Leigo does not directly disclose multiple loyalty programs.
Barsoum discloses multiple loyalty programs (“selects…loyalty cards,” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Perez/Leigo combination by the features of Barsoum and in particular to include the multiple loyalty programs of Barsoum in Leigo’s loyalty program in the Barsoum/Wesley/Perez/Leigo combination.
A person having ordinary skill in the art would have been motivated to combine these features because it would improve “methods and systems for placing and fulfilling orders for products and services” (Leigo, [0003]).

As to Claim 6, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Leigo teaches wherein the data representing loyalty points earned as a result of the completed payment transaction from other loyalty programs associated with the consumer, includes one or more of the following: (a) data representing points earned (“earned loyalty 

As to Claim 7, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the method processes loyalty identification and payment as part of a single transaction ([0033]).

As to Claim 8, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the step of sending payment data to the merchant's POS system is effected using near-field communication protocols ([0024]).

As to Claim 9, Barsoum discloses system for making a payment and loyalty transaction for goods and/or services being purchased by a consumer from a merchant, including: 
(a) a mobile computing device (mobile device 100), including one or more computer processors in communication with a display, user input devices and non-transitory computer readable data storage, including stored thereon computer readable instructions (Fig.1 and [0021]); and 
(b) a merchant point of sale (POS) system (POS terminal 120) in communication with the mobile computing device; 
wherein the computer readable instructions, when executed by the one or more processors (Fig.1 and [0024]), cause the device to perform the steps of: 
(b) generating a list (“carousel,” [0032]) of registered loyalty programs (“loyalty program,” [0032]) and receiving a consumer selection of one of said loyalty programs (Fig.3 and [0032]); 
(c) generating a list (“carousel,” [0032]) of registered payment cards (“payment card,” [0032]) and receiving a consumer selection of one of said payment cards ([0032]); 
(e) sending payment data to the merchant's point of sale (POS) system ([0033]) including: 
(i) data representing said one of the selected loyalty programs (“payment and loyalty card details,” [0024], and [0033]); and 
(ii) data representing said one of the selected payment cards (“payment and loyalty card details,” [0024], and [0033]); 
(f) receiving payment transaction data from the merchant POS system ([0035], [0046]) including: 
(i) data representing that the payment transaction was completed (“receipt,” [0024]); and 
 (e) generating data for display on the device, including: 
(i) data representing that the payment transaction was completed (“and in return the consumer receives an electronic receipt that can be stored in the mobile device 100,” [0024]); and 
(ii) data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction (“‘Loyalty Points Earned,’” [0036]).
Barsoum does not directly disclose
linking multiple primary account numbers (PAN s) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer;
the list of payment cards including a rate of points earned for the user of each registered payment card in the list;
matching the selected loyalty program with at least one linked PAN;
the data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system.
Wesley teaches 
linking multiple primary account numbers (PAN s) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer (“causing, by the processing platform, an association of a single loyalty program account that is related to the user and a plurality of credit card numbers that are related to the user to be stored such that the single loyalty program account is identifiable based on a use of any one of the plurality of credit card numbers” Claim 1 and “receiving, by the processing platform, an association of the first credit card number with a plurality of different loyalty programs; and causing, by the platform, the association between the first credit card number and the plurality of different loyalty programs to be stored,” Claim 7);
matching the selected loyalty program with at least one linked PAN (“identifying, by the processing platform, the single loyalty program account based on the first credit card number,” Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barsoum by the features of Wesley and in particular to include in Barsoum, the features of linking multiple primary account numbers (PAN s) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the 
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow a customer to both pay for a transaction and participate in a loyalty program using a single payment device at a POS terminal” (Wesley, C.3, L.2-4).

Perez teaches the list of payment cards (“cards,” [0028]) including a rate of points (“point earned per dollar spent,” [0028]) earned for the user of each registered payment card in the list (Fig.3A and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley combination by the feature of Perez and in particular to include in Barsoum in the Barsoum/Wesley combination, the feature of the list of payment cards including a rate of points earned for the user of each registered payment card in the list, as taught by Perez.
A person having ordinary skill in the art would have been motivated to combine these features because “[c]ardholder 110 can quickly scan the contents of the displayed matrix 300 and determine all the information that is relevant to her purchasing decision. [t]hus, cardholder 110 can efficiently take advantage of her rewards programs” (Perez, [0028]).
In addition to the above, the differences between Barsoum and Perez are only found in the nonfunctional descriptive material and are not functionally involved in the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. CIr. 1983); In re Lowry
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to store any data in the list of cards as shown in Barsoum because such data does not functionally relate to the invention and merely labeling the data differently from that in the prior art would have been obvious. See Gulack cited above.

Leigo teaches 
data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system (“earned loyalty points,” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Perez combination by the feature of Leigo and in particular to include in Barsoum in the Barsoum/Wesley/Perez combination, the feature of data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system, as taught by Leigo.
A person having ordinary skill in the art would have been motivated to combine these features because it would improve “methods and systems for placing and fulfilling orders for products and services” (Leigo, [0003]).

As to Claim 10, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the merchant POS system is in communication with: 

As to Claim 11, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the merchant POS system sends transaction data, including: (a) data representing said one of the selected loyalty programs (“loyalty ID,” [p0047]); and (b) data representing said one of the selected payment cards, to the digital Provider System which executes a digital wallet payment process and engages the digital wallet provider loyalty database to retrieve loyalty details of the loyalty account linked to the payment card ([0047]-[0048]).

As to Claim 15, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the payment card is a credit card or a (“credit card,” [0021]) or a debit card ([0021]).

As to Claim 16, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the data representing that the payment transaction was completed includes a number representing a monetary value of the payment transaction (“redemption dollar amount,” [0038]).

As to Claim 17, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Leigo teaches wherein the data representing the loyalty points earned includes one or more of the following: (a) data representing points earned (“earned loyalty points,” [0030]; (b) data representing current points balance; and (c) data representing a target points balance.

As to Claim 18, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the system processes loyalty identification and payment as part of a single transaction ([0033]).

As to Claim 19, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the step of sending payment data to the merchant's POS system is effected using near-field communication protocols ([0024]).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum in view of Wesley and further in view of Perez, Leigo, and Jiang et al. (US 2005/0251446 A1)(“Jiang”).

As to Claim 12, the Barsoum/Wesley/Perez/Leigo combination discloses as discussed above.
Barsoum further discloses wherein the digital wallet provider loyalty database engages the third party loyalty program system to retrieve loyalty balance for the selected loyalty program and, on receipt of this data collates points balance ([0040]).
Perez teaches collating the earn rate (Fig.3A and [0028]).
Barsoum does not directly disclose collating: (a) loyalty member number; (b) earn rate; and (c) points balance.
Jiang teaches collating: (a) loyalty member number (portfolio number, [0030]); and (c) points balance (points available, Fig.3)(Fig.3 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Perez/Leigo combination by the 
A person having ordinary skill in the art would have been motivated to combine these features because it would help facilitate reward redemption.

As to Claim 13, the Barsoum/Wesley/Perez/Leigo/Jiang combination discloses as discussed above.
Barsoum further discloses the digital wallet provider loyalty database passes this data back to the digital wallet provider system ([0040]).
Barsoum does not directly disclose on confirmation of approval of the transaction, appends the following to the payment approval: (a) the member number; (b) points earned; and (c) points balance.
Jiang teaches on confirmation of approval of the transaction, appends the following to the payment approval: (a) the member number (generate virtual account number, Fig.3); (b) points earned (points after paying with SCR units, Fig.3); and (c) points balance (points available, Fig.3)(Fig.3 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Perez/Leigo/Jiang combination by the features of Jiang and in particular to include in the Barsoum/Wesley/Perez/Leigo/Jiang combination the feature of on confirmation of approval of the transaction, appends the following to the payment approval: (a) the member number; (b) points earned; and (c) points balance, as taught by Jiang.
A person having ordinary skill in the art would have been motivated to combine these features because it would help facilitate reward redemption.

As to Claim 14, the Barsoum/Wesley/Perez/Leigo/Jiang combination discloses as discussed above.  Barsoum further discloses wherein the digital wallet provider system then sends a message to the merchant POS system with data representing that the transaction has completed which, in turn, sends the transaction completed message to the device ([0037]-[0038]).

Response to Arguments
Applicant's arguments in the February 2021 Remarks have been fully considered and addressed below.
Applicant argues that none of the previously cited references disclose the newly amended features of “(a) linking multiple primary account…” and “(d) matching the selected…”  However, the argument is now moot since Wesley-a new reference, is relied upon for those limitations in the rejections of the claims.  As noted in the respective rejection, a person having ordinary skill in the art would have been motivated to combine the features of Wesley in Barsoum because it would “allow a customer to both pay for a transaction and participate in a loyalty program using a single payment device at a POS terminal” (Wesley, C.3, L.2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature titled: MasterCard partners with One to bring new loyalty solutions to Canadians, (2014, Jul 29), which discusses “giv[ing] consumers the choice to link their loyalty cards to their MasterCard credit cards to automatically earn rewards points as they complete a transaction.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 22, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing examiners to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        2 Available at http://www.uspto.gov/patents/law/exam/memoranda.jsp